Nott* J.
It does not appear that any great injury was done to the plaintiff: but the actual injury sustained is not always the rule by which the verdict of a jury is to be measured. High damages are sometimes properly given by way of example. If the plaintiff in this case had returned the blow which he received* every mouth would have been open against him. He had no alternative but to have submitted to the outrage* or seek redress in the way he has adopted. It is the only method by which the unruly passions of a vixen* who will not be restrained by a sense of shame or propriety, can be controlled. I am disposed to believe the jury have taken a correct view of the case* and that the verdict ought to be supported,
. Justices Bay, Grimke, and Brevard concurred».